     Case 3:19-cv-00954-L Document 24 Filed 08/19/20             Page 1 of 5 PageID 360



                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

GERONIMO CARBAJAL,                             §
                                               §
        Plaintiff,                             §
                                               §
v.                                             §            Civil Action No. 3:19-CV-954-L
                                               §
THE RITZ-CARLTON HOTEL                         §
COMPANY, LLC and MARRIOTT                      §
INTERNATIONAL, INC.,                           §
                                               §
        Defendants.                            §

                         MEMORANDUM OPINION AND ORDER

        Before the court is Defendants the Ritz-Carlton Hotel Company, L.L.C. and Marriott

International, Inc.’s (“Defendants”) Unopposed Request for Status Conference (Doc. 13), filed

March 3, 2020, and Defendants’ Motion to Extend Unexpired Deadlines, Reschedule Deadline for

Court-Ordered Mediation, and Reset Trial Setting (“Motion to Extend”) (Doc. 14), filed April 8,

2020. After consideration of the Motions, response, reply, record, and applicable law, the court

denies as moot Defendants’ Unopposed Request for a Status Conference (Doc. 13), and grants

in part and denies in part Defendants’ Motion to Extend (Doc. 14).

        In Defendants’ Motion to Extend, they request that the court enter an amended scheduling

order with the following changes due to the COVID-19 Pandemic and its effects on trial

preparation:

            Category                    Current Deadline             Proposed Extended
                                                                         Deadline
 Joinder of Parties              Already Passed                  No Change

 Plaintiff’s Designation of      Already Passed                  No Change
 Experts

 Amendment of Pleadings          May 1, 2020                     October 8, 2020


Memorandum Opinion and Order – Page 1
   Case 3:19-cv-00954-L Document 24 Filed 08/19/20                Page 2 of 5 PageID 361



 Defendants’ or Third Party’s     May 4, 2020                      October 11, 2020
 Designation of Experts

 Mediation                        July 2, 2020                     October 30, 2020

 Completion of Discovery          July 2, 2020                     October 30, 2020

 Motion to Compel Discovery       July 9, 2020                     December 9, 2020
 or Impose Sanctions

 Challenges to Experts            July 16, 2020                    December 23, 2020

 Dispositive and                  July 16, 2020                    December 23, 2020
 Nondispositive Motions
 Briefs and Evidence

 Pretrial Disclosures and         November 9, 2020                 March 8, 2021
 Objections

 Pretrial Materials               November 9, 2020                 March 8, 2021

 Findings of Fact and             Not Applicable
 Conclusions of Law

 Settlement Conference            November 9, 2020                 March 5, 2021

 Objections to Pretrial           November 16, 2020                March 12, 2021
 Material and Motions in
 Limine

 Pretrial Conference              December 3, 2020                 March 29, 2021

 Trial                            Four-week docket beginning Four-week docket beginning
                                  December 7, 2020           on or about April 5, 2021


         On June 17, 2020, the court ordered Plaintiff Geronimo Carbajal (“Plaintiff”) to respond

to Defendants’ Motion to Extend, stating whether he is opposed to the requested relief. On June

22, 2020, he filed his Response (Doc. 18), stating he agreed with the proposed relief with one

additional request. While Defendants did not request an extension of time for Plaintiff to file his

expert designations, Plaintiff requests that the deadline to do so, which expired on April 3, 2020,


Memorandum Opinion and Order – Page 2
   Case 3:19-cv-00954-L Document 24 Filed 08/19/20                  Page 3 of 5 PageID 362



be extended to September 10, 2020. In support of this request, Plaintiff also cites the COVID-19

Pandemic and its effects on communication with his experts, who are his treating medical

providers. He also asserts that Defendants will not suffer any surprise or prejudice, as he has

already disclosed these individuals in his Rule 26 Disclosures.

       In Defendants’ Reply (Doc. 19), they assert that the court should deny Plaintiff’s request

to extend his deadline to designate experts because he failed to: (1) request an extension before the

April 3, 2020 deadline expired; (2) confer with counsel before requesting an extension pursuant to

the Local Rules; and (3) demonstrate excusable neglect for his failure to timely designate experts

as required by Federal Rule of Civil Procedure 6(b)(1)(B). Additionally, Defendants assert that

they and the court “have had to deal with unnecessary procedural issues and motion practice caused

by Plaintiff’s failure to comply with the Federal Rules of Civil Procedure and Local Rules.” Defs.’

Reply 2. Accordingly, Defendants request that the court deny Plaintiff’s request to extend his

deadline to designate experts.

       Before the court can modify a scheduling order, the movant must first show “good cause”

under Rule 16(b)(4) for the inability to meet the scheduling order deadline. S & W Enters., L.L.C.

v. SouthTrust Bank of Alabama, 315 F.3d 533, 536 (5th Cir. 2003). A scheduling order “may be

modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). “The good

cause standard requires the party seeking relief to show that the deadlines cannot reasonably be

met despite the diligence of the party needing the extension.” S & W Enters., 315 F.3d at 535

(internal quotation marks and citation omitted). In deciding whether to allow an amendment to

the scheduling order, a court considers: “(1) the explanation for the party’s [inability] to meet the

deadline; (2) the importance of the amendment to the scheduling order; (3) potential prejudice if




Memorandum Opinion and Order – Page 3
      Case 3:19-cv-00954-L Document 24 Filed 08/19/20                        Page 4 of 5 PageID 363



the court allows the amendment; and (4) the availability of a continuance to remedy such

prejudice.” Id. at 536 (internal quotation marks, brackets, and citations omitted).

           With regard to the first and second element, Defendants contend that Plaintiff’s failure to

respond to discovery, which was at issue in a motion to compel at the time, hindered Defendants’

ability to comply with the remaining deadlines. * Specifically, they noted that they needed adequate

time to review the outstanding discovery before designating their experts and moving forward with

trial preparation. Additionally, Defendants highlighted that the COVID-19 Pandemic required

them to furlough a significant portion of its corporate personnel and that the restaurant where

Plaintiff worked was temporarily closed, making it difficult to communicate with witnesses.

Plaintiff’s failure to timely respond to discovery has affected Defendant’s ability to comply with

the court’s deadlines. More importantly, however, is that the COVID-19 Pandemic has affected

even the court’s ability to maintain normal operations, which also has an effect on the parties. For

these reasons, the court determines that Defendants have adequately shown their inability to

comply with the remaining deadlines and the importance of entering an amended order and, thus,

have met their burden on the first two elements.

           With regard to the final two elements, the court determines that Plaintiff will suffer

prejudice if it accepts Defendants’ proposed amendments, but this issue is resolved with an

additional amendment. Defendants’ proposal does not extend Plaintiff’s deadline to designate

expert witnesses, which expired prior to the filing of their Motion to Extend.                        Moreover,

Defendants contend that Plaintiff is not entitled to an extension, as they have repeatedly failed to

comply with the Federal and Local Rules and did not timely seek an extension before the deadline

expired.


*
    Defendants’ Motion to Compel (Doc. 15) was granted by Magistrate Judge Toliver on June 1, 2020.


Memorandum Opinion and Order – Page 4
   Case 3:19-cv-00954-L Document 24 Filed 08/19/20                  Page 5 of 5 PageID 364



       That Plaintiff has failed to comply with the Federal and Local Rules on numerous occasions

over the course of this action greatly concerns the court. Both parties are expected to comply with

the Rules and practice with civility with as little court involvement as possible, which has not been

the case here. Plaintiff, however, like Defendants, have been impacted by the COVID-19

Pandemic and the stay-at-home orders that followed. Notably, Plaintiff’s deadline to designate

expert witnesses fell in the middle of the Pandemic. While this does not excuse his failure to seek

an extension prior to the April 3, 2020 deadline, the court determines that these unusual

circumstances warrant an extension. Failure to grant this extension would prejudice Plaintiff, as

he too was affected by the Pandemic. Thus, in the interest of justice, the court will extend

Plaintiff’s deadline to designate experts as requested.

       For the reasons herein stated, the court grants Defendants’ Motion to Extend (Doc. 14)

with respect to all relief that they request. The court, however, denies Defendants’ Motion to the

extent that it opposes Plaintiff’s request to extend his deadline to designate experts. Accordingly,

the court will extend Plaintiff’s deadline to designate experts from April 3, 2020, to September

10, 2020. As the court has ruled on Defendants’ Motion to Extend, Defendants’ Unopposed

Motion for a Status Conference (Doc. 13) is denied as moot. The court will issue an amended

scheduling order in accordance with this order. The court warns the parties, particularly Plaintiff,

that a party’s failure to timely request an extension prior to the expiration of a court-ordered

deadline may result in denial of that request or other sanctions.

       Although this order is signed on August 19, 2020, the court issues it nunc pro tunc, to

be effective as of July 8, 2020.


                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge


Memorandum Opinion and Order – Page 5
